DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the elongated pin" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, this is taken to mean “the at least one elongated pin” (as in line 16) or “the elongated pins”
Claim 7 recites the limitation "the elongated pin" in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the elongated pin” and “the elongated pins" in lines 4 – 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitation "the elongated pin" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
15 recites the limitation "the channel portion" in lines 8 – 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over patent application number US 2012/0119467 A1 to Svihla, in view of patent number US 4,773,668 to Muonro.

Regarding claims 1 – 4 and 16, Svihla discloses a hitch vibration dampener assembly (class IV trailer hitch assembly 2), comprising: 
	[Claim 1] a hitch platform (support member 4) having a shank tube portion (support tube 12) configured for telescoped seating within a receiver tube attached to a vehicle, a channel portion (U shaped connection bracket 14) including an inner back panel perpendicularly disposed between opposed flanges, a plurality of side holes (bolt orifices 20) disposed in the opposed flanges wherein the side holes are disposed to form aligned pairs (Figs. 2 – 5); 
	a tow hitch member (ball mount member 6) having a tow mount (mounting base plate 24), a base portion (drop tube 22) with a back surface and at least one through 
	at least one elongated pin (bolts 40) configured for coupling the through hole of the base portion between the aligned pair.

	However, Svihla does not disclose:
	a vibration dampener pad abutting the back surface of the base portion, and
	such that locked engagement of the elongated pin with the side holes compresses the vibration dampener pad upon the inner back panel of the channel portion.
	Muonro discloses a towing hitch wherein comprising a vibration dampener pad (pin 32) abutting the back surface of a base portion (pin 30; Col. 1, Lns. 29 – 38), and
	such that locked engagement of an elongated pin (pivot pin 26) with side holes (holes 24) enable compression of the vibration dampener pad (absorb shock; Col. 1, Lns. 29 – 39).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide a vibration dampener pad between the hitch and receiver to reduce noise and to dampen vibrations.

Regarding claims 2 – 4, Svihla, modified by Muonro, discloses the hitch vibration dampener assembly of claim 1, but does not disclose:
	[Claim 2] wherein the vibration dampener pad includes a rubber material;

	[Claim 4] wherein the vibration dampener pad has an outer perimeter that is generally circular.

	However, Muonro further discloses the towing hitch wherein:
	the vibration dampener (block 32) is a rubber elastomer material as shown by the shading in Figure 3 as explained in MPEP 608.02 (IX) showing the material shading indicates a type of rubber.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide a rubber elastic vibration dampener pad as it is a common material to reduce noise and wear.
	Muonro does not explicitly disclose a circular vibration dampener.  However, the courts have held that changes in shape are also obvious when there is no specific design advantage when the different shape is used.  (MPEP 2144.04 (IV)(B)  Therefore, it would have further been obvious to try a generally circular vibration dampener with the Svihla invention as a commonly available and easily accessible shape of rubber dampening material.

Regarding claim 15, Svihla discloses hitch vibration dampener assembly (class IV trailer hitch assembly 2), comprising a tow mount member (mounting base plate 24) having a base portion (drop tube 22) with a back surface and two through holes (height adjustment orifices 26) configured for longitudinally aligned coupling with corresponding side holes (bolt orifices 20) of a hitch platform (support member 4).

	However, Svihla does not disclose:
	a vibration dampener pad affixed to the back surface of the base portion, wherein the vibration dampener pad is centered along a transverse plane at a mid-point between the two through holes, wherein coupled engagement of the tow mount member with the corresponding side holes securely compresses the vibration dampener pad upon the inner back panel of the channel portion into locked engagement.

However, Muonro discloses a towing hitch wherein:
	the vibration dampener (block 32) is affixed substantially centered between a hitch mount (towing hitch 10) and tow bar (31) and that is a rubber elastomer material (See Figs. 2 and 3), wherein coupled engagement of the of the tow mount member with the corresponding side holes is capable of securely compressing the vibration dampener pad upon the inner back panel of the channel portion into locked engagement.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide a rubber elastic vibration dampener pad in the towing hitch of Svihla to reduce noise and wear.

Regarding claim 16, Svihla discloses a method for dampening a hitch vibration, comprising the steps of: 
	providing a hitch platform (support member 4) having a shank tube portion (support tube 12) configured for telescoped seating within a receiver tube attached to a vehicle and a channel portion (U shaped connection bracket 14) including an inner back 
	installing a tow hitch mount member (ball mount member 6) with a base portion (drop tube 22) such that the base portion is coupled with the opposed flanges of the channel portion and a through hole (height adjustment orifices 26) of the tow hitch mount member is aligned with a pair of corresponding side holes (bolt orifices 20); and 
	inserting at least one elongated pin (bolts 40) through the side holes of the channel portion and the through hole of the base portion. 

	However, Svihla does not disclose installing a tow hitch mount member with a vibration dampener pad abutting the back surface of the base portion and the vibration dampener abuts the inner back panel of the channel portion such that locked engagement of the elongated pin with the side holes compresses the vibration dampener pad upon the inner back panel of the channel portion.
	However, Muonro further discloses the towing hitch wherein:
	a vibration dampener (block 32) is installed between a hitch mount (towing hitch 10) and tow bar (31) abutting a back surface of pin (30) such that locked engagement of an elongated pin (26) with side hole (24) enables compression of the pad (Col. 1, Lns. 29 – 38).  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to dampen the towing hitch of Svihla by providing a rubber elastic vibration dampener pad in the towing hitch to reduce noise and wear.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Svihla and Muonro, and further in view of patent document number CN 102131137 A to Collins.

Regarding claims 5 and 6, Svihla, modified by Muonro, discloses the hitch vibration dampener assembly of claim 1, but they do not further disclose:
	[Claim 5] a metal screw for affixing the vibration dampener pad to the base portion of the tow hitch member; and 
	[Claim 6] the vibration dampener pad is fused to the base portion of the tow hitch member.
	Collins discloses autoaugmented speaker port teaching the use of a vibration dampening pad (dampening cushion 46) mounted between two component (tubular body 36 and front case 12) wherein the dampening pad can be attached via a screw and/or an adhesive backing (Paragraph [0026]).  Therefore, it would have further been obvious to try and attach a dampener between the tow hitch and hitch platform of Svihla using a screw or adhesively fusing, to prevent the vibration dampener from becoming dislodged and since both screws and adhesive are common methods for attaching anything.  

Allowable Subject Matter
Claims 7 – 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 7, Svihla, modified by Muonro, discloses the hitch vibration dampener assembly of claim 1, but does not further disclose the elongated pin has a clip hole proximate to a throughput end and further comprising a locking clip wherein securing the locking clip into the clip hole when the elongated pin is coupled with the aligned pair of side holes and the corresponding through hole of the base portion securely locks the hitch platform and the tow mount member.

Regarding claims 8, Svihla, modified by Muonro, disclose the hitch vibration dampener assembly of claim 1, but does not teach wherein the at least one through hole comprises two through holes spaced apart for aligned coupled engagement with corresponding aligned pairs of the plurality of side holes and the vibration dampener pad is centered along a transverse plane at a mid-point between the two through holes, and wherein the elongated pin comprises two elongated pins and each of the elongated pins has a clip hole proximate to a throughput end and further comprising two locking clips wherein securing the locking clips into the clip holes when the two elongated pins are coupled with the aligned pair of side holes and the corresponding two through holes of the base portion securely locks the hitch platform and the tow mount member.  Claims 9 – 14 depends from claim 8, and therefore, are also allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	US 6,237,824 B1	to	Bagley	Rack System for a Vehicle
	US 6,361,264 B1	to	Guthrie et al.	Container Transporter
	US 8,366,373 B2		to	Wood	Collapsible, Lightweight Mount to Support a Cargo Loading Device
	US 2018/0265007 A1	to	Good et al.	Step Hitch Assembly
	US 2018/0281536 A1	to	Harper	Adjustable Trailer Hitch Ball Mount with Integral Lock
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/Felicia L. Brittman/           Examiner, Art Unit 3611   

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611